Exhibit 99.2 Press Release Source: Patriot Scientific Patriot Scientific Retains Ibis Consulting Group to Launch Outreach Program to Institutional Investors Monday July 21, 5:21 pm ET CARLSBAD, Calif.(BUSINESS WIRE)Patriot Scientific (OTCBB:PTSC) announced today that it has retained Ibis Consulting Group (http://www.ibisnest.com) of Newport Beach, California as their new Investor Relations firm effective August 1. Ibis will be responsible for driving a proactive investor relations program aimed at new equity fund investors, both in the US and globally. “Ibis has a strong track record of success in introducing companies such as ours to institutional investors driving long term institutional shareholders of Patriot.
